DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.  	This Office Action is responsive to the amendment filed on 11/18/2020 and the supplemental amendment filed on 11/20/2020. As directed by the amendment: claims 1, 2, 11, 15 and 19 have been amended, claims 4-8, 17 and 20-26 have been canceled, and claim 26 has been added. Thus, claims 1-3, 9-16, 18-19 and 26 are currently pending in this application.
Claim Objections
3.	In light of Applicant's Amendment of 11/20/2020, the objection to the claims 1-3, 9-14, 15-16 and 18-19 set forth in the Office Action of 08/18/2020, is hereby withdrawn.
4.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 26 has been renumbered 27.
Claim Rejections - 35 USC § 112
5.	In light of Applicant's Amendment of 11/20/2020, the rejection of claims 1-3, 9-14, 15-16 and 18-19  under 35 U.S.C. §112 (pre-AIA ), second paragraph, set forth in the Office Action of 08/18/2020, is hereby withdrawn.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-2, 11, 13-14 and 26 are rejected 35 U.S.C. 103 as being unpatentable over Herbst et al. (hereinafter “Herbst”) (Patent No.: US 5,242,474) in view of Davie et al. (hereinafter “Davie”) (Pub. No.: US 20190001029 A1).
Regarding claims 1 and 11, Herbst discloses a smoke evacuation assembly (the laser smoke evacuation system 19 that includes a front housing panel 21 and a rear housing panel 25, see column 3 lines 15-20), comprising: 
a filter (filter 40, as presented in annotated Figure 3 and column 3 lines 40-50); 
a pump (vacuum pump 22, as discussed in column 3 lines 26-34); and 
a motor (electric motor 20, see column 3 lines 29-34) engaging the pump (as stated in column 3 lines 26-34, the electric motor 20 mechanically operates pump 22 causing air to be transported from a pump inlet 24 to a pump outlet 26). 
Particularly, in column 3 lines 44-50, Herbst demonstrates as how a fluid pathway exists from the surgical site, through the second suction duct 44, filter 40, filter receiver 32, and first suction duct 28 to the negative pressure at pump inlet 24. Laser smoke produced during laser surgery may be suctioned into the second suction duct 44 and through filter 40 where particulate matter and potentially harmful components are removed. Especially, in column 2 lines 6-15, Herbst performs as how a pressure sensor 82 associated with the vacuum pump senses changes in negative pressure as the filter becomes clogged, and produces an output signal which corresponds to the negative pressure produced by the pump. Specifically, Herbst’s system utilizes relationships existing between an ambient air, with the smoke, and the pump, and the filter. The system, as stated in column 8 lines 57-65, also provides for automatic compensation of suction capability as the filter becomes progressively clogged. The circuit functions by regulating the negative pressure of the vacuum pump 22 at the pump inlet 24 side. Air-flow through the vacuum pump 22 will remain constant provided the resistance to flow remains the same. If a filter is attached to the input, the resistance to flow increases, and consequently the air-flow will decrease. 
As the filter 40 becomes clogged, resistance to air-flow through the vacuum pump 22 increases, and consequently air-flow decreases. A flow detector 78 may be placed within the flow to detect a decrease in air-flow. 

    PNG
    media_image1.png
    335
    550
    media_image1.png
    Greyscale

The flow detector may include a small propeller positioned to rotate in the air-flow. As the flow changes, the speed of the propeller also changes (see column 7 lines 47-55).
Essentially, Herbst’s smoke evacuation assembly is designed such that the pump has a first operating pressure and a second operating pressure. In this disclosure, Herbst explicitly teaches that circuit means connecting said signal generated by said air flow detector to said variable speed motor to change the speed of said motor as required to change the speed of said pump to maintain the air flow detected by said air flow detector as established by said speed control means upon initial setting of said speed control means (see column 10 lines 40-54). Also, Herbst further specifies that the laser smoke evacuation system 19 includes a front housing panel 21 and a rear housing panel 25 to shield and protect internal components within the housing panels (see column 3 lines 15-23). As depicted immediately below, Herbst exhibits how a frame 29 is structured so that the internal components of the system being mounted thereto. Herbst explicitly teaches that the 

    PNG
    media_image2.png
    718
    568
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    708
    586
    media_image3.png
    Greyscale


However, although Herbst discloses most of the limitations of the claim, he is silent as to the fact that the pump is a positive displacement pump. Further, Herbst does not explicitly disclose specifics regarding a second housing and one or more vibration absorption mechanisms. 
However, the use of a positive displacement pump in a smoke evacuation system is notoriously well known in the art, as taught by Davie. Davie in the same field of endeavor discloses another smoke evacuation system, wherein the vacuum pump 132 is being a positive displacement piston pump.
Davie, in Paragraph [0063], explicitly teaches: the vacuum pump 132 has a drive shaft (not shown) and pistons (not shown) that operate to pull a vacuum and induce flow through a vacuum inlet 133, and to force air out of a vacuum outlet 134. The vacuum pump 132 may also be a rotary vane vacuum pump or any other type of vacuum pump suitable for drawing waste materials.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a positive displacement pump, as taught by Davie, in the Herbst smoke evacuation assembly, as part 
of an obvious combination of known prior art structures, in this case the use of brushless motors in smoke evacuation assemblies to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 

Although the combination of Herbst and Davie discloses the vast majority of Applicant’s claimed elements, it is still silent as to the specifics regarding a second housing and one or more vibration absorption mechanisms.
[AltContent: textbox (Second housing H2)][AltContent: textbox (First housing H1)][AltContent: ]
    PNG
    media_image4.png
    784
    683
    media_image4.png
    Greyscale

Nonetheless, as illustrated in annotated Figures 6 and 6A, Davie evidently demonstrates another embodiment, wherein, as stated in Paragraph [0067], the vacuum pump 132 being disposed in the sound attenuating enclosure 140 without requiring any the vacuum pump 132 may rest on the bottom section 144 with one or more resilient members (e.g., foam, rubber isolators, springs, etc.) placed between a base of the vacuum pump 132 and the bottom section 144. Referring to FIG. 6A, for example, the feet of the vacuum pump 132 comprise resilient members 145 (only one shown) having a conical shape that are bolted to a base frame 147 of the vacuum pump 132. Locators 149 (e.g., studs; only one shown) are disposed on the bottom section 144 and extend upwardly into an opening in the resilient members 145 so that the locators 149 generally locate the feet, but without requiring any [AltContent: ]rigid connection.
[AltContent: rect][AltContent: textbox (Housing unit or first housingH1)][AltContent: textbox (Second housing H2)]
    PNG
    media_image5.png
    557
    791
    media_image5.png
    Greyscale


the sound attenuating enclosure 140 is designed to reduce noise that results from operation of the vacuum pump 132 on the waste collection unit 100. (see Paragraph [0064]). Further, as seen immediately above, Davie evidently illustrates as how a second housing H2 at least partially surrounding the motor and the vacuum pump 132 and being entirely positioned within the housing unit or first housing H1. 
However, most importantly in Davie is his specific structure of the second housing H2, wherein, as noted in Paragraph [0068], “Each of the top section 142, the bottom section 144, the front section 146, the rear section 148, and the opposing right and left side sections 150, 152 comprise a noise barrier 142a, 144a, 146a, 148a, 150a, 152a that substantially surrounds the vacuum pump 132 on all sides and which reflects sound waves back into the sound attenuating chamber instead of letting all the sound waves pass into the environment.
Likewise, in Paragraph [0069], Davie more clearly describes: In some of the sections 142, 144, 146, 148, 150, 152 of the sound attenuating enclosure 140, the space between the noise barriers 142a, 144a, 146a, 148a, 150a, 152a and the vacuum pump 132 is filled with a foam material that absorbs sound energy and transforms it into heat energy which is dissipated to the environment as heat instead of sound. In the embodiment shown, each of the top, front, rear, and side sections 142, 146, 148, 150, 152 comprise top, front, rear, and side foam portions 142b, 146b, 148b, 150b, 152b formed of the foam material, such that the sound attenuating enclosure 140 is at least partially formed of the foam material. The foam material is configured to attenuate noise generated by the vacuum pump 132 during operation. In particular, the foam material helps to attenuate noise through all of the sound wave paths previously described. For instance, the foam material: (1) absorbs the sound waves escaping from the fluid coming out of the vacuum pump 132; (2) absorbs the sound waves escaping the cooling air passing around the vacuum pump 132; (3) adds mass and damping to the sections 142, 144, 146, 148, 150, 152 to improve their transmission loss and reduce their efficiency at converting vibrations to sound waves.
Consequently, in light of this advantages, it would have been obvious to one

combine the teachings of the vacuum /motor housing and vibration absorption mechanisms, as taught by Davie, to the smoke evacuation assembly of Herbst/ Davie, in order to further absorb the vibration of the vacuum pump during operation to further minimize the vibration transferred to the bottom section, as motivated by Davie in Paragraph [0067].
Thus modified, one skilled in the art would have been reasonably apprised that the second housing would be further disposed entirely within the first housing and at least partially surrounding the motor and the pump and/or an interface between the first housing and the second housing would be further comprising one or more vibration absorption mechanisms and/or one or more additional vibration absorption mechanisms would be further disposed on a bottom outer surface of the first housing, as instantly claimed.
Regarding claims 13 and 14, Herbst and Davie substantially disclose the smoke evacuation assembly, as claimed and as detailed above. Additionally, in column 3 lines 40-50, Herbs further discloses that the filter 40 has an inlet 42 adapted for connection to a second suction duct 44. Especially, Herbst details: A fluid pathway exists from the surgical site, through the second suction duct 44, filter 40, filter receiver 32, and first suction duct 28 to the negative pressure at pump inlet 24. Laser smoke produced during laser surgery may be suctioned into the second suction duct 44 and through filter 40. In this disclosure, Herbst teaches: Pump 22 pulls the ambient air, with the smoke, through a nozzle 48, which has been placed in the area from which smoke is to be removed, duct 44 to which the nozzle is connected, filter 40, filter receiver 32, duct 28, and pump inlet 24 and then discharges the filtered air to atmosphere through the pump outlet 26 (see column 3 lines 65-68 & column 4 lines 1-2). Clearly, Herbst, disclosing this pump outlet 26, specifically teaches an exhaust mechanism.
a flexible material such as plastic, fabric or elastomeric material (see column 3 lines 51-58). As such, the Examiner must assert that the airflow path surely comprises one or more at least partially flexible tubes, wherein at least one or more of the at least partially flexible tubes is being directly or indirectly disposed between the filter 40 and the pump and/or at least one of the at least partially flexible tubes is being directly or indirectly disposed between the pump and the exhaust mechanism, as instantly claimed.
Regarding claim 26, Herbst and Davie substantially disclose the smoke evacuation assembly, as claimed and as detailed above. Additionally, in Abstract, Herbst expressly states that the sensor determines changes in the pressure drop across the filter, and is connected to a control mechanism which adjusts the speed of the vacuum pump to maintain an approximately constant flow across the filter. 
Especially, in column 2 lines 5-30, Herbst teaches: a pressure sensor associated with the vacuum pump senses changes in negative pressure as the filter becomes clogged, and produces an output signal which corresponds to the negative pressure produced by the pump. The pressure sensor output signal is amplified and applied to an electrical circuit associated with the motor. The output from this circuit increases or decreases the pump speed to maintain a constant level of suction. Certain embodiments of the invention are operable in either of two modes. In an internal mode, the vacuum pump speed may be selected from a plurality of preselected speeds. Switches corresponding to preselected pump speeds may be located on the front panel for convenience. In an external mode, vacuum pump speed may be automatically determined in response to an output signal from a sensor element linked to the system. 
Herbst further explains: If a different level of evacuation is desired, the speed of the motor, and hence the speed of the vacuum pump, may be changed to any of the preselected speed settings (column 4 lines 27-30). 
If the pump speed is varied, air-flow also varies, and the output from the resistor/capacitor filter will change. To maintain a uniform output, whether the pump is set to LOW, MED or HIGH speeds, the gain and offset of the inverting amplifier receiving the output must change with the speed of the pump (see column 8 lines 9-15). Likewise, in column 8 lines 57-65, Herbst notes: The circuit functions by regulating the negative pressure of the vacuum pump 22 at the pump inlet 24 side. Air-flow through the vacuum pump 22 will remain constant provided the resistance to flow remains the same.
Moreover, the examiner notes that a reasonable interpretation of the recitation following “…configured to operate at a first operating pressure and at a second operating pressure…”, “configured to move a gas through the sealed positive displacement airflow path at a first flow rate” and “configured to move a gas through the sealed positive displacement airflow path at a second flow rate” is that the recitations describe an intended use and/or functional limitation for the positively recited apparatus elements of the claim. The combination of Herbst and Davie discloses all structural limitations of the claims and therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Thus, according to the combination, one skilled in the art would have been reasonably apprised that the pump would be further configured to operate at a first operating pressure and at a second operating pressure, wherein the pump being configured to move a gas through the sealed positive displacement airflow path at a first flow rate when the pump is operating at the first operating pressure and/or the pump would be further configured to 
Regarding claim 2, Herbst and Davie substantially disclose the smoke evacuation assembly, as claimed and as detailed above. However, the combination of Herbst and Davie does not explicitly disclose specifics regarding a pressure difference.
Nonetheless, regarding the claimed limitation “a difference in pressure between the first operating pressure and the second operating pressure is equal to or greater than 1.5 psig”, as stated in claim 2, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Herbst/Davie such that the pressure difference is equal to or greater than 1.5 psig because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 
10.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Davie, and further in view of Ellman et al. (hereinafter “Ellman”) (Patent no.: US 7,294,116 B1)
Regarding claims 9 and 10, Herbst and Davie substantially disclose the smoke evacuation assembly, as claimed and as detailed above. Additionally, in column 3 lines 27-35, Herbst specifically teaches: An electric motor 20 is mechanically connected to a vacuum pump 22 by a connection means 23 such as a gear box, or belt drive arrangement. Electric motor 20 mechanically operates pump 22 causing air to be transported from a pump inlet 24 

    PNG
    media_image6.png
    593
    584
    media_image6.png
    Greyscale

Ellman in the same field of endeavor teachers another smoke evacuation apparatus that, as stated in Abstract, is being designed to provide safe and efficient filtration and evacuation of smoke plume generated by laser-surgical, electrosurgical, radiosurgical, and electrocautery devices. 
As best seen in annotated Figure 3, Ellman successfully exhibits a brushless DC blower motor 26 which is arranged inside the housing 12 (see column 3 lines 17-24).
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a 
Furthermore, it is a well-established fact that a typical brushless motor has permanent magnets that rotate around a fixed armature, eliminating problems associated with connecting current to the moving armature. An electronic controller replaces the brush/commutator assembly of the brushed DC motor, which continually switches the phase to the windings to keep the motor turning. The controller performs similar timed power distribution by using a solid-state circuit rather than the brush/commutator system. 1

11.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Davie, and further in view of Hablanian (Patent No.: US 5,947,694).
Regarding claims 3 and 12, Herbst and Davie substantially discloses the smoke evacuation assembly, as claimed and as detailed above. Additionally, Davie expressly states that the vacuum pump 132 may also be a rotary vane vacuum pump or any other type of vacuum pump suitable for drawing waste materials (see Paragraph [0063]).
However, the combination Herbst and Davie does not explicitly disclose that the pump is being a regenerative blower and/or scroll pump. 
Nonetheless, the use of a regenerative blower and/or scroll pump in a pumping system is notoriously well known in the art, as taught by Hablanian. 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Hablanian successfully demonstrates another vacuum pumping apparatus that includes a non-scroll type auxiliary pump and a scroll pump disposed in a single housing. The auxiliary pump and the scroll pump are connected in series and are driven by a common motor (see Abstract). 
Hablanian particularly teaches that the scroll pump comprises first and second nested scroll blades and an orbiting mechanism for producing orbiting movement of the first scroll blade relative to said second scroll blade. More particularly, in column 2 lines 50-55, Hablanian notes that the auxiliary pump has relatively high pumping speed, and the scroll pump has a relatively high compression ratio. The auxiliary pump may comprise a regenerative blower, a roots-type blower or a screw-type blower. 
The auxiliary pump and the scroll pump may be separate units within the housing or may be integrated together. Likewise, in column 5 lines 45-50, Hablanian further specifies: The vacuum pumping apparatus 50, wherein auxiliary pump 60 has a relatively high pumping speed and scroll pump 62 has a relatively high compression ratio, produces desirable performance characteristics in a vacuum pump. Typically, high pumping speed is desired at the inlet of a vacuum pump and high compression ratio is desired at the outlet. 
The vacuum pumping apparatus 50, wherein auxiliary pump 60 and scroll pump 62 are mounted in the same housing 52 and are driven by the same motor 68, constitutes a hybrid vacuum pump having desired performance characteristics. 

    PNG
    media_image8.png
    628
    566
    media_image8.png
    Greyscale

With reference to Figure 3, Hablanian then goes to describe how the regenerative blower 130 has a relatively high pumping speed, and scroll pump 110 has a relatively high compression ratio. As a result, the vacuum pumping apparatus of FIG. 3 exhibits high pumping speed and high compression ratio. The disk 120 functions as an impeller, or rotor, and housing 100 functions as a stator of regenerative blower 130 (see column 6 lines 30-42).

Thus modified, one skilled in the art would have been reasonably appraised that the pump would be further comprising a scroll pump and/or pump would be further comprising a hybrid regenerative blower with impeller features that create compression of a gas passing through the airflow path, as instantly claimed.

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Minskoff et al. (hereinafter “Minskoff”) (Pub. No.: US 2017/0014560 A1).
Regarding claim 15, Herbst discloses a smoke evacuation assembly (the laser smoke evacuation system 19 that includes a front housing panel 21 and a rear housing panel 25, see column 3 lines 15-20), comprising: 
a pump (pump 22, as seen in annotated Figure 4); and 
a motor (electric motor 20 that mechanically operates pump 22 causing air to be transported from a pump inlet 24 to a pump outlet 26, as stated in column 3 lines 26-35) engaged with the pump (pump 22).
Particularly, Herbst demonstrates as how a fluid pathway existing from the surgical site, through the second suction duct 44, filter 40, filter receiver 32, and first suction duct 28 to the negative pressure at pump inlet 24. Laser smoke produced during laser surgery being suctioned into the second suction duct 44 and through filter 40 where particulate matter and potentially harmful components are removed (see column 3  Herbst specifies that pump 22 pulls the ambient air, with the smoke, through a nozzle 48, which has been placed in the area from which smoke is to be removed, duct 44 to which the nozzle is connected, filter 40, filter receiver 32, duct 28, and pump inlet 24 and then discharges the filtered air to atmosphere through the pump outlet 26. 
Specifically, Herbst’s system utilizes thermodynamic properties and relationships existing between the pump and the ambient air with the smoke. Essentially, Herbst’s system is designed such that the pump 22 is drawing a gas or ambient air, with the smoke, from the first zone to the second zone. Herbst then goes on to describe how compensation is being accomplished by the pressure regulation circuitry. Herbst, in column 8 liners 57-65, expressly states: the circuit functions by regulating the negative pressure of the vacuum pump 22 at the pump inlet 24 side. Air-flow through the vacuum pump 22 will remain constant provided the resistance to flow remains the same. If a filter is attached to the input, the resistance to flow increases, and consequently the air-flow will decrease. 
Herbst more clearly describes the methodology of the control system later in disclosure, and even specifically teaches that: If the pump speed is varied, air-flow also varies, and the output from the resistor/capacitor filter will change. To maintain a uniform output, whether the pump is set to LOW, MED or HIGH speeds, the gain and offset of the inverting amplifier receiving the output must change with the speed of the pump (see column 8 lines 9-15). Likewise, in column 9 lines 15-27, Herbst especially notes: As the input signal increases, the duty cycle decreases, thereby slowing the pump and reducing the pressure, across the filter 40. Conversely, as the input decreases, the duty cycle will be larger, and the pump speed will increase. Thus if the pressure at pump inlet 24 increases, the circuit senses the change and decreases the pump speed until the proper 
Furthermore, Herbst explicitly teaches: pressure sensing means connected to the inlet of said vacuum pump and generating a signal indicative of the pressure at said inlet; and circuit means connecting said signal generated by said pressure sensing means to said variable speed motor and to vary the speed of said motor to maintain a substantially constant pressure as initially sensed by said pressure sensing means upon actuation of said motor to a speed set by the speed control means (see column 10 lines 55-65).
However, although Herbst discloses most of the limitations of the claim, he does not explicitly disclose specifics regarding the pressure differential between the first pressure and the second pressure. Nevertheless, Minskoff in the same field of endeavor teaches another system for smoke evacuation.
Minskoff successfully performs a method for adjusting the intensity of the suction and controlling a pressure ratio. In particular, in Paragraph [0260], Minskoff teaches: Adjusting the flow rate of positive pressure supply 2121 through conduit 2129 adjusts a pressure difference between a low pressure region generated near nozzle 2114 and an ambient air pressure, thereby adjusting flow through suction device with backflow prevention 2100. Pressure gap 2131 is adjustable to control a ratio of gas suction to liquid suction to solid suction provided by fluid accelerator 2115. Adjusting the fluid flow allows the user to tune suction device with backflow prevention valve 2100 to intake desired ratios of gas (e.g., smoke), liquids and solids, or a combination of all three. Conduit 2129 may be configured such that positive pressure supply 2121 enters fluid accelerator 2115 at an angle (e.g., 0º.-90º) with respect to an inner wall of fluid accelerator 2115. In some embodiments, a more acute angle (e.g., 30º-50º) may be desirable. 
Hence, one of ordinary skill in the art would appreciate that applying an idea of providing fluid flow adjustment to intake desired ratios of gas, as taught by Minskoff, to another system would improve efficiency and suction capability.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a pressure gap to control a ratio of gas suction, as taught by Minskoff, in the Herbst smoke evacuation assembly, in order to increase the suction capabilities of the suction device, as motivated by Minskoff in Paragraph [0085].
The combination of Herbst and Minskoff is still silent as to the fact that a pressure ratio of the second pressure to the first pressure is equal to or greater than 2. 
However, it is a well-established fact that the pressure ratio is defined as the pressure increase PR= P2/P1 or as the Absolute outlet pressure divided by the Absolute inlet pressure PR =P2c/P1c (wherein P2c - compressor discharge pressure; P1c compressor inlet pressure).
Although the combination of Herbst and Minskoff fails to teach the exact limitation of having a pressure ratio of the second pressure to the first pressure being equal to  or greater than 2, it has been held in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 (II)(A)).
Moreover, the examiner notes that a reasonable interpretation of the recitation following “…configured to create a pressure differential between the first pressure and the second pressure …”, and “…configured to create a pressure ratio of the second pressure to an intended use and /or functional limitation for the positively recited apparatus elements of the claim. Herbst and Minskoff disclose all structural limitations of the claim and therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
 	Accordingly, one skilled in the art would have been reasonably appraised that the pump being configured to further create a pressure differential between the first pressure and the second pressure and/or to further create a pressure ratio of the second pressure to the first pressure equal to or greater than 2, as instantly claimed.

13.	Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Minskoff, and further in view of Hablanian (Patent No.: US 5,947,694).
Regarding claims 16 and 18, Herbst and Minskoff substantially disclose the smoke evacuation assembly, as claimed and as detailed above. However, the combination of Herbst and Minskoff is silent as to the type of the pump. 
Nonetheless, the use of a scroll pump in a pumping system is notoriously well known in the art, as taught by Hablanian. Hablanian successfully demonstrates another vacuum pumping apparatus that includes a non-scroll type auxiliary pump and a scroll pump disposed in a single housing. The auxiliary pump and the scroll pump are connected in series and are driven by a common motor (see Abstract). Further, in Abstract, Hablanian expressly states that the scroll blade sets of the first and second scroll pumps have different orbiting radii. Scroll pump leakage and contamination may be reduced in a scroll pump 
 Furthermore, in column 4 lines 29-41, Hablanian details: A scroll blade set suitable for use in a scroll pump is shown in FIG. 1. A scroll blade set 10 includes a fixed scroll blade 12 and a movable scroll blade 14. Each of the scroll blades has a spiral configuration. The scroll blades 12 and 14 are nested together and define interblade pockets, such as pockets 16 and 18. The movable scroll blade 14 is coupled to an eccentric drive (not shown in FIG. 1), such as a crank, to produce orbiting motion of movable scroll blade 14 relative to fixed scroll blade 12. An inlet region 20 extends in an annular band around the outer periphery of scroll blade set 10. An outlet 22 is located near the center of the scroll blade set 10. 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a scroll pump, as taught by Hablanian, in the Herbst/ Minskoff smoke evacuation assembly, in 
Thus modified, one skilled in the art would have been reasonably appraised that the smoke evacuation system would be further comprising the scroll compressor comprising a first scroll and a second scroll, wherein the first scroll being a stator scroll and the second scroll being a moving scroll, as instantly claimed.

Regarding claim 19, Herbst, Minskoff and Hablanian substantially disclose the smoke evacuation assembly, as claimed and as detailed above. However, the combination of Herbst, Minskoff and Hablanian does  not explicitly disclose that the scroll compressor is a dual in-line scroll compressor. Nevertheless, Hablanian discloses another example of vacuum pumping apparatus, wherein a first scroll pump 210 and a second scroll pump 212 are disposed within housing 202. An inlet of first scroll pump 210 is connected to housing inlet 204 and an outlet of second scroll pump 212 is connected to housing outlet 206 (see column 7 lines 1-9). 
Especially, in column 7 lines 10-25, Hablanian also details: First scroll pump 210 includes a non-orbiting scroll blade 220, an orbiting scroll blade 222 and an eccentric drive 224 having a first orbiting radius. Eccentric drive followers 226 coupled between orbiting scroll blade 222 and housing 200 (or another stationary element of the apparatus) permit scroll blade 222 to orbit relative to scroll blade 220, while preventing rotation of scroll blade 222. The second scroll pump 212 includes a non-orbiting scroll blade 230, an orbiting scroll blade 232 and an eccentric drive 234 having a second orbiting radius. The non-orbiting scroll blades 220 and 230 may, for example, be formed on opposite sides of a single plate. Eccentric drive followers 236 connected between orbiting scroll blade 232 and housing 200 (or another stationary element of the apparatus) permit orbiting movement of scroll blade 232, while preventing rotation thereof. 
However, most importantly in Hablanian is his specific use of two scroll pumps, wherein each scroll pump has a stationary scroll blade and moving blade.
The configuration wherein different scroll pumps in a vacuum pumping apparatus have different orbiting radii may also be applied in the case of co-rotating scroll pumps wherein both scroll blades of the scroll pump rotate and one scroll blade orbits relative to the other (see column 7 lines 35-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a second scroll pump, as taught by Hablanian, in the Herbst/ Hablanian smoke evacuation assembly, in order to exhibit both high pumping speed and high compression ration depending on the selection of orbiting radii, as motivated by Hablanian in column 7 lines 43-46.
Thus modified, one skilled in the art would have been reasonably appraised that the smoke evacuation system would be further comprising first and second stator scrolls and/or first and second moving scrolls, wherein the first stator scroll and first moving scroll being disposed together and the second stator scroll and second moving scroll being disposed together; and/or the first stator scroll would be further in-line with the second stator scroll; and/or the first moving scroll would be rotating in a first direction and the second moving scroll would be further rotating in a second direction that is opposite of the first direction, as instantly claimed.

Response to Arguments
14.	Applicant's arguments filed 11/27/2020 have been fully considered but they are

in the current rejection. Further, the Examiner notes that the newly applied references
address the applicant's arguments as set forth in the above rejections.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/L.P/Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brushless DC electric motor - From Wikipedia, the free encyclopedia- https://en.wikipedia.org/wiki/Brushless_DC_electric_motor- Accessed 07/03/2020.